    Case 1:21-cr-00031-PLM ECF No. 1, PageID.1 Filed 02/24/21 Page 1 of 4




                 UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION
                           ---------
UNITED STATES OF AMERICA,

                   Plaintiff,

            vs.

NICHOLAS ROBERT GAGLIO,

                   Defendant.
                                     /             INDICTMENT

      The Grand Jury charges:

                                     COUNT 1
               (Theft of Firearms from a Federal Firearms Licensee)

      On or about December 5, 2020, in Branch County, in the Southern Division of

the Western District of Michigan, the defendant,

                          NICHOLAS ROBERT GAGLIO,

knowingly stole from Broadheads & Bullets LLC, a licensed federal firearms dealer,

one or more firearms, namely:


1. Haskell Model JHP, 45 caliber pistol

2. Haskell Model JHP, 45 caliber pistol

3. HS Produkt (IM METAL) Model XDM Elite, 9mm pistol

4. Sig Sauer (SIG-ARMS) Model P320C, 9mm pistol

5. Sig Sauer (SIG-ARMS) Model P320C, 9mm pistol

6. Sig Sauer (SIG-ARMS) Model P320C, 9mm pistol

7. HS Produkt (IM METAL) Model XD MOD2, 45 caliber pistol

8. HS Produkt (IM METAL) Model XD MOD2, 45 caliber pistol
    Case 1:21-cr-00031-PLM ECF No. 1, PageID.2 Filed 02/24/21 Page 2 of 4




9. Smith & Wesson Model SW1911, 9mm pistol


18 U.S.C. § 924(m)
18 U.S.C. § 921(a)
    Case 1:21-cr-00031-PLM ECF No. 1, PageID.3 Filed 02/24/21 Page 3 of 4




                                    COUNT 2
                         (Felon in Possession of Firearms)

      On or about December 5, 2020, in Branch County, in the Southern Division of

the Western District of Michigan, the defendant,

                         NICHOLAS ROBERT GAGLIO,

knowing he had previously been convicted of a crime punishable by imprisonment for

a term exceeding one year, knowingly possessed one or more firearms that were in

and affecting commerce, namely:


1. Haskell Model JHP, 45 caliber pistol

2. Haskell Model JHP, 45 caliber pistol

3. HS Produkt (IM METAL) Model XDM Elite, 9mm pistol

4. Sig Sauer (SIG-ARMS) Model P320C, 9mm pistol

5. Sig Sauer (SIG-ARMS) Model P320C, 9mm pistol

6. Sig Sauer (SIG-ARMS) Model P320C, 9mm pistol

7. HS Produkt (IM METAL) Model XD MOD2, 45 caliber pistol

8. HS Produkt (IM METAL) Model XD MOD2, 45 caliber pistol

9. Smith & Wesson Model SW1911, 9mm pistol



18 U.S.C. § 922(g)(1)
18 U.S.C. § 924(a)(2)
    Case 1:21-cr-00031-PLM ECF No. 1, PageID.4 Filed 02/24/21 Page 4 of 4




                                         A TRUE BILL


                                         _______________________________
                                         GRAND JURY FOREPERSON

ANDREW BYERLY BIRGE
United States Attorney


___________________________________
LAUREN F. BIKSACKY
Assistant United States Attorney
